Name: Regulation No 190/67/EEC of the Council of 27 June 1967 amending the common quality standards for tomatoes
 Type: Regulation
 Subject Matter: marketing;  technology and technical regulations;  plant product;  agricultural policy
 Date Published: nan

 148 Official Journal of the European Communities 29.6.67 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 2795/67 REGULATION No 190/67/EEC OF THE COUNCIL of 27 June 1967 amending the common quality standards for tomatoes HAS ADOPTED THIS REGULATION: Article 1 Annex II/2 to Regulation No 23 1 on the progressive establishment of a common organisation of the mar ­ ket in fruit and vegetables shall be amended as shown in the Annex to this Regulation. THE COUNCIL OF THE EUROPEAN ECONOMIC COMMUNITY, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Par ­ liament ; Whereas there is a substantial trade in certain Mem ­ ber States in fresh 'elongated' tomatoes for consump ­ tion and whereas their commercial value is very much the same as that of other types of tomatoes ; whereas 'elongated' tomatoes should therefore be ad ­ mitted in the 'Extra' Class and Class I of the common quality standards ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . 1 OJ No 30, 20.4.1962, p. 965/62 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1967. For the Council The President Ch. HEGER ANNEX Amendments to the common quality standards for tomatoes (Annex II/2 to Regulation No 23) I. Section II , paragraph C (a) subparagraph (i): The following shall be substituted for the last subparagraph : Official Journal of the European Communities 149 'A distinction is made between :  "round" tomatoes,  "elongated" tomatoes,  "ribbed" tomatoes which are regular in shape but ribbed; the ribs must not however extend for more than one-third of the peripheral distance between stalk and top.' (b) subparagraph (ii ): The following shall be substituted for the last subparagraph : Ã  distinction is made between :  "round" tomatoes,  "elongated" tomatoes,  "ribbed" tomatoes . These tomatoes must, however, be regular in shape.' II. The following shall be substituted for Section III : 'Sizing is determined :  by the maximum equatorial diameter for "round" or "ribbed" tomatoes,  by the maximum diameter of the widest section for "elongated" tomatoes. A. Minimum sizes The minimum diameter of tomatoes classified in the "Extra" Class , Classes I and II is :  35 mm for "elongated" tomatoes,  35 mm for "round" and "ribbed" tomatoes. B. Uniformity The scale given below is compulsory for the "Extra" Class and Class 1 . "Elongated" tomatoes "Round" and "ribbed" tomatoes Diameters in mm Diameters in mm from 77 up to but excluding 87 from 67 up to but excluding 77 57 and over from 57 up to but excluding 67 from 47 up to but excluding 57 from 47 up to but excluding 57 from 40 up to but excluding 47 from 40 up to but excluding 47 from 30 up to but excluding 40 from 35 up to but excluding 40 "Ribbed" tomatoes of the largest size may not be classified in the "Extra" Class.' III . The following shall be substituted for paragraph B of Section IV: Tor "Extra" Class, Classes I and II : 10% by number or weight of tomatoes per package conforming to the size immediately above or below that stated on the package. However, for tomatoes of the smallest size-grade and for unsized tomatoes of Class II , the tolerance applies only to produce with a diameter of not less than 28 mm for "elongated" tomatoes and 33 mm for "round" and "ribbed" tomatoes.' IV. The following shall be substituted for the second indent of paragraph D of Section VI :  'The indication "ribbed" or "elongated" where appropriate.'